Citation Nr: 1758792	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-34 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right shoulder disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of injury to the left ring finger,    and if so, whether service connection is warranted. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disability, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD), and  if so, whether service connection for an acquired psychiatric disability to include PTSD is warranted.



5.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to October 2002 and from February 2003 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

While the Board herein reopens the claim for service connection for PTSD, it also broadens that claim to include other psychiatric disability, based on findings of other psychiatric disability within medical treatment records.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing conducted in February 2017.  A transcript is of record.  

The reopened issues of entitlement to service connection for a right shoulder disability, residuals of a left ring finger injury, a low back disability, and an acquired psychiatric disorder to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 2017, prior to promulgation of a decision in the claim for service connection for hearing loss, the Veteran requested that his appeal of this issue be withdrawn.  

2.  Claims for service connection for a right shoulder disability, left ring finger injury, and PTSD were initially denied in an August 2006 rating decision that     was not appealed, nor was new and material evidence submitted within the appeal period.

3.  The evidence submitted since the August 2006 rating decision relates to an unestablished fact necessary to substantiate the claims for service connection for      a right shoulder disability, left ring finger injury, low back disability, and PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the request to reopen a claim for service connection for hearing loss by the appellant or his or her authorized representative have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  New and material evidence has been submitted, and the Veteran's claim for service connection for a right shoulder disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. 3.156 (2017).

3.  New and material evidence has been submitted, and the Veteran's claim for service connection for residuals of injury to the left ring finger is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. 3.156 (2017).

4.  New and material evidence has been submitted, and the Veteran's claim for service connection for a low back disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. 3.156 (2017).

5.  New and material evidence has been submitted, and the Veteran's claim for service connection for PTSD is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. 3.156 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeal 

The Board may dismiss any appeal which fails to allege specific error of fact or law    in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by    the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, by a signed statement submitted contemporaneously with his February 2017 hearing before the undersigned, has withdrawn this appeal as to the claim for service connection for hearing loss, and, hence, there remain no allegations of errors of fact or law for appellate consideration as to that claim.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue and it is dismissed.



New and Material Evidence

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C. § 5108 (2012).

New evidence means existing evidence not previously submitted to VA. 38 C.F.R. § 3.156(a) (2017).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is     to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Claims for service connection for a right shoulder disability, residuals of a left ring finger injury, a low back disability, and PTSD were all previously denied by an August 2006 RO rating decision.  In addition to noting the Veteran did not report for the scheduled VA examinations for those conditions, the decision indicated there was no evidence showing right shoulder and left ring finger disabilities existed and were related to service.  The low back disability claim was denied based on the absence of evidence of a link to service.  The PTSD claim was denied due to lack    of a confirmed stressor and lack of a confirmed diagnosis of PTSD. Although the Veteran was notified of the rating decision and his appellate rights in an August 
2006 letter, he did not appeal these denials. Additionally, new and material evidence was not received during the appeal period.  As such, the April 2006 rating decision became final as to each of these denials.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

Subsequent to the April 2006 decision the Veteran provided testimony in February 2017.  The Veteran also underwent VA examinations for each of the claims, for the physical disabilities in March 2013 and for PTSD in April 2013. Testimony provided concerning stressors in service and residual symptoms of his left ring finger injury are new and present a reasonable possibility of substantiating these claims with further development.  See Shade, supra.  Hence, the PTSD and left ring finger claims are reopened.  The Veteran also provided testimony concerning injury to the right shoulder and low back strain in service and ongoing difficulties with those parts, which is new evidence presenting a reasonable possibility of substantiating those claims with additional development.  Hence reopening of those claims is also warranted.  


ORDER

The appeal of the claim for service connection for hearing loss is dismissed. 

New and material evidence having been submitted, the claim for service connection for a right shoulder disability is reopened, and to this extent only the appeal is granted.

New and material evidence having been submitted, the claim for service connection for residuals of injury to the left ring finger is reopened, and to this extent only the appeal is granted.

New and material evidence having been submitted, the claim for service connection for a low back disability is reopened, and to this extent only the appeal is granted.

New and material evidence having been submitted, the claim for service connection for PTSD is reopened, and to this extent only the appeal is granted.



REMAND

The Board finds that additional development is needed on the reopened claims for service connection for right shoulder, left ring finger and low back disabilities, and for the claim for service connection for an acquired psychiatric disorder to include PTSD.

Concerning the right shoulder claim, the Veteran testified at his February 2017 hearing that his right shoulder began hurting in service over the course of training, and that the pain condition has persisted up to the present time.  He was prescribed ibuprofen for the shoulder in service, and in his present work as a welder he continues to experience weakness and pain.  

Upon VA examination in March 2013 the examiner noted that the Veteran was not receiving VA medical care and was not currently under the care of any physician.  At the examination, the Veteran reported pulling his right shoulder in martial arts training during in-service physical training.  However, he reported that he had not been under the care of any physician since separation from service.  He reported experiencing shoulder discomfort when carrying his 8-month-old son.  Physical examination of the shoulder was normal with full, painless range of motion.  Testing also revealed no evidence of rotator cuff pathology, subscapularis tendinopathy or tear, infraspinatus tendinopathy or tear, or instability.  The   Veteran denied any history of mechanical symptoms or recurrent dislocation.  Acromioclavicular joint testing and examination was also negative for pathology.  The March 2013 examiner found that no permanent residual of in-service discomfort or other chronic disability was shown by post-service records.             The examiner also examined both shoulders, and found no shoulder pathology.

However, since that time, VA treatment records include objective findings of      right shoulder pathology.  An August 20, 2015 VA treatment report included an assessment of "right shoulder pain-rotator cuff tear, chronic, partial."  The basis for that diagnosis was not identified.  Therefore, a new examination is warranted. 

Concerning the left ring finger claim, a service record documents treatment in 2003 following jamming the left ring finger playing flag football, assessed as a contusion and treated by buddy-taping.  At a March 2013 examination the Veteran reported current discomfort in the finger.  The Veteran had no medical care for the finger since  service discharge.  The 2013 examiner found no disability upon physical examination,  including no diminished range of motion or grip strength compared to the right.  The Veteran also did not report any flare-ups.  The examiner opined that current physical examination identified no finger pathology. 

However, at his February 2017 hearing before the undersigned, the Veteran testified to having a lot of pain and numbness in the left ring finger in cold weather, when he is outside in the snow or ice fishing.  Accordingly, a new examination is warranted. 

Concerning the back claim, on an October 2003 Post-Deployment Health Assessment the Veteran reported experiencing back pain during deployment. Service records do not reflect in-service injury to the back, but a March 2002 dental health questionnaire notes a history of "a car wreck" with "broken bones," and a January 2005 post-service private treatment record reports the Veteran giving a history of motor vehicle accident in 1998 with a "hairline fracture" of the spine at that time. Upon January 2005 private treatment, x-rays showed spondylolysis at L5-S1 and very slight spondylolisthesis     of L5 on S1, with these findings affirmed by a treating physician.  The Veteran       then reported having lower back discomfort over the past two years and seeing             a chiropractor.  Upon a private treatment follow-up in February 2005, chronic spondylolysis and spondylolisthesis were assessed.  Recent VA treatment records reflect ongoing disability associated with back pain. 

The March 2013 VA examiner opined that the Veteran's back condition was           not incurred or cause by service.  As rationale the examiner stated there was no permanent residual or chronic disability subject to service connection shown in service treatment records or post service records, the Veteran was not medically discharged from the military, was not currently under care of a physician for his   low back discomfort, and there was no medical nexus to establish causality between current complaints and military service.  As being medically discharged is not a requirement for service connection to be established, the Board finds that a new examination would be helpful for this claim.  

With respect to the psychiatric disability claim, upon VA examination in April 2013 the examiner recognized that the Veteran experienced in-service stressors but found that the Veteran did not meet the diagnostic criteria for PTSD or any other psychiatric disability. Since that examination, VA treatment records in September and October 2013 have shown a diagnosis of adjustment disorder.  Remand is warranted for a new examination.  

Relevant ongoing medical records should also be requested.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all care providers who have treated him for his claimed physical disabilities as well as any psychiatric disabilities including depression and PTSD, to include identifying chiropractic providers. After securing necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.     If any requested records cannot be obtained, the Veteran should be notified of such.  

2.  Obtain and associated with the claims file outstanding VA treatment records from February 2017 to the present.  If any records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such. 

3.  After the above is completed to the extent possible, schedule the Veteran for a VA examination to address his claim for service connection for right shoulder disability.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  

Following review of the claims file and examination      of the Veteran, the examiner should indicate whether    the Veteran suffers from a diagnosed right shoulder disability. The examiner should address the assessment of "rotator cuff tear, chronic partial" noted in the August 20, 2015 VA outpatient treatment report. For any current right shoulder disability diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right shoulder disability had its onset in service or          is otherwise related to military service, to include          the Veteran's report of painful joints on the Post-Deployment Health Assessment dated October 9,      2003. The examiner should explain the medical 
basis for any conclusions reached.

4.  Schedule the Veteran for a VA hand/finger examination to address the claimed left ring         finger injury. The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported. 

Following review of the claims file and examination   of the Veteran, the examiner should indicate whether   it is at least as likely as not (50 percent probability        or more) that the Veteran has any current residual disability in the left ring finger from the 2003 contusion injury after jamming the left ring finger playing flag football.  The examiner should explain   the medical basis for any conclusions reached, and consider the Veteran's testimony at his February 2017 hearing regarding pain and numbness in the finger in cold weather.  

5.  Schedule the Veteran for a VA spine examination        to address the claim for service connection for a low    back disability.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported. 

Following review of the claims file and examination of the Veteran, the examiner should provide the diagnosis   for any current low back disability found.  The examiner should address private x-ray evaluation in January 2005 of spondylolysis at L5-S1 and very slight spondylolisthesis of L5 on L1.  For any current low back disability found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability had its onset in service or       is otherwise related to military service, to include the Veteran's report of back pain on the October 9, 2003  Post-Deployment Health Assessment. The examiner should explain the medical basis for any conclusions reached.

If the examiner determines the Veteran's current back disability clearly existed prior to service, the examiner should opine whether the condition was permanently worsened during service and if so, whether that  worsening was clearly beyond natural progression.

A rationale for all opinions expressed should be provided. 

6.  Schedule the Veteran schedule the Veteran for a VA psychiatric examination to address the claim for service connection for an acquired psychiatric disorder to include PTSD.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran meets the diagnostic criteria for PTSD and if so, identify the stressors upon which the diagnosis is based,   to include whether he suffers from PTSD as a result of   the fear of hostile military or terrorist activity. 

For any diagnosed psychiatric disability other than PTSD, to include adjustment disorder diagnosed in September and October 2013, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the psychiatric disability arose in service or is otherwise related to service, to include his service in an imminent danger pay area in the Persian Gulf.  The examiner should explain the reasoning for the opinion provided.

7.  After completing the requested actions, and any additional development deemed warranted, the AOJ should readjudicate the claims. If the benefits sought on appeal remain denied, the Veteran and his authorized representative should be furnished a supplemental statement of the case and given the opportunity to   respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


